PER CURIAM:
Anthony McQueen petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his Fed. R.Civ.P. 60(b) motion filed in his 28 U.S.C.A. 2255 (West Supp.2013) proceeding. He seeks an order from this court directing the district court to act. After reviewing the district court’s docket, we confirmed that the district court ruled on McQueen’s motion on November 1, 2013. Accordingly, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.